UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CECILIA DIANE ROBERTS,
Plaintiff-Appellant,

v.

NATIONAL HEALTH CORPORATION,
Defendant-Appellee,
                                                                 No. 97-1613
and

NATIONAL HEALTH CORPORATION
BENEFIT PLAN; NATIONAL
HEALTHCARE CORPORATION,
Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
Henry M. Herlong, Jr., District Judge.
(CA-96-1913-8-20)

Submitted: November 18, 1997

Decided: January 14, 1998

Before WILKINS and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert Edward Hoskins, FOSTER & FOSTER, L.L.P., Greenville,
South Carolina, for Appellant. William H. Foster, NELSON, MUL-
LINS, RILEY & SCARBOROUGH, L.L.P., Greenville, South Caro-
lina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cecilia D. Roberts appeals the district court's grant of the Defen-
dant's summary judgment motion. While judgment was granted on a
number of issues, Roberts appeals only one. Specifically, she claims
that her employer did not satisfy the notice requirements of the Con-
solidated Omnibus Reconciliation Act of 1985 (COBRA) extension
provisions of the Employee Retirement Income Security Act of 1974
(ERISA) upon its assertion that it deposited a notice in the mail to the
proper address in a timely fashion, when she contends that she
received no notice and the employer is unable to produce a copy of
the actual notice sent.

Roberts worked as a nurse's aid for the National Health Corpora-
tion; as an NHC employee, Roberts was a participant in the National
Health Corporation Benefit Plan (collectively NHC). Her last day of
work was October 23, 1993. Shortly thereafter, she was hospitalized
from October 29, 1993, to November 11, 1993. She filed this action
asserting claims for benefits and discrimination under ERISA and
breach of fiduciary duty under COBRA.1

The district court determined that NHC made a good faith attempt
to comply with a reasonable interpretation of the provisions of
COBRA by virtue of the fact that NHC produced business records
which reflected that a form COBRA letter was mailed to Roberts at
_________________________________________________________________
1 Roberts thereafter voluntarily dismissed her benefits claim, and the
case progressed solely on her COBRA claim.

                    2
the correct address, and that such letter was sent as part of NHC's
customary mailing practices of an automated system. The district
court held that NHC proved not only an established procedure, but
also provided evidence that the procedure was followed in Roberts'
case. The district court held that while NHC was unable to produce
a copy of the actual letter mailed to Roberts,2 it did produce a
COBRA report that is stamped with the date the COBRA letter was
mailed to Roberts. Citing Myers v. King's Daughters Clinic, 912 F.
Supp. 233, 236 (W.D. Tex.), aff'd, 96 F.3d 1445 (5th Cir. 1996), the
district judge opined that Roberts's only means of rebuttal, that is, her
contention that she did not receive the letter, is insufficient to over-
come the fact that NHC met its burden of proving that it complied
with COBRA's notice provisions. Finally, the district court held that
NHC's established notification procedure, combined with a copy of
the COBRA report stamped with the day the letter was mailed, ful-
filled any record-keeping requirements imposed on an employer pur-
suant to 29 U.S.C. §§ 1027, 1059 (1994).

The district court's grant of summary judgment is reviewed de
novo. Bailey v. Blue Cross & Blue Shield of Virginia, 67 F.3d 53, 56
(4th Cir. 1995). While Roberts acknowledges on appeal that NHC's
attestation as to its timely mailing of the COBRA notice settles that
issue in NHC's favor, she contends that the issue remains as to
whether the notice was adequate, and because NHC cannot produce
a copy of the actual letter sent to her, it cannot prove the adequacy
of the notice under 29 U.S.C.A. §§ 1161, 1166 (West Supp. 1997), a
burden Roberts claims is on NHC.

While Roberts is correct that the district court failed to specifically
address in its opinion Roberts' claim of adequacy of the notice, or to
analyze NHC's form letter for its adequacy under§ 1166, we find that
the adequacy of the notice is implicit in the district court's holding
that NHC met its burden of proving that it complied with COBRA's
notice provisions.
_________________________________________________________________

2 Apparently, NHC usually maintains copies of the COBRA letters, but
admitted to misplacing the letters for the time period in which Roberts'
notice was sent.

                     3
Section 1166(a)(4) requires the notice to disclose"such benefi-
ciary's rights under this subsection." The information should ade-
quately inform the employee about "the coverage[the employee] [is]
entitled to receive and the money that [the employee] owe[s] in order
to maintain [ ] coverage." Lincoln Gen. Hosp. v. Blue Cross/Blue
Shield of Nebraska, 963 F.2d 1136, 1140 (8th Cir. 1992). The notice
must be sufficient such that the discharged employee could make an
informed and intelligent decision whether to elect continuation cover-
age. See id. at 1140; Meadows v. Cagle's, Inc., 954 F.2d 686, 692
(11th Cir. 1992).

Agreeing, as Roberts specifically does on appeal, that NHC did
timely send her a COBRA notice, based upon its evidence that it fol-
lowed its usual and customary business procedure of mailing its form
COBRA letter to her at her proper address, it follows that that same
form letter should be used to determine whether NHC's notice was
substantively adequate in terms of the requirements of ERISA. In fact,
the only evidence in the record from which the adequacy of the notice
sent to Roberts may be determined is NHC's form COBRA letter. We
find that the form letter complies with the mandates of § 1166(a)(4).
The letter notifies the employee of the date of termination of cover-
age, as well as the reason for such termination. It sets forth the appli-
cable law as to the requirement of the employer to continue to provide
health benefit coverage to the employee, the cost (via an attachment)
of the coverage, and the length of time health benefit coverage will
continue. It further sets forth all requirements of the employee to elect
and keep such coverage, as well as the parameters of the coverage.
Moreover, Roberts does not dispute NHC's contention that the form
COBRA notices sent by NHC to its employees via computer genera-
tion are in compliance with § 1166.

Roberts has offered no facts to support her claim that the NHC
notice sent to her was not adequate. Rather, her claim is based solely
on her unsupported speculation, which is insufficient to overcome
summary judgment. See Ash v. United Parcel Serv., Inc., 800 F.2d
409, 411-12 (4th Cir. 1986).

Accordingly, we affirm the district court's decision granting sum-
mary judgment in favor of NHC on the issue of the adequacy of the
COBRA notice sent to Roberts. We dispense with oral argument

                     4
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

AFFIRMED

                    5